ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE



[rollsroycelogoa01.jpg]
Rolls-Royce plc
PO Box 31,Derby DE24 8BJ,England
Telephone: +44 (0) 1332 242424
Fax: +44 (0) 01332 249936
www.rolls-royce.com



Hawaiian Airlines, Inc.
3375 Koapaka Street
Suite G350
Honolulu, Hawaii 96819
USA






Date: December 17, 2014






Dear Sirs,


AMENDMENT NUMBER SEVEN (“AMENDMENT 7”) TO GENERAL TERMS AGREEMENT REFERENCE DEG
5327 BETWEEN ROLLS-ROYCE PLC AND ROLLS-ROYCE TOTALCARE SERVICES LIMITED
(“ROLLS-ROYCE”) AND HAWAIIAN AIRLINES, INC. (“HAWAIIAN”), DATED OCTOBER 27 2008
AS AMENDED (the “AGREEMENT”)


BACKGROUND


(A)
The Parties entered into the Agreement.



(B)
The Parties wish to amend certain terms of the Agreement in relation to changes
in the Delivery Schedule of [**].



(C)
The Parties have agreed to update the Exhibit A Aircraft Delivery Schedule to
the Agreement.

    
(D)
This Amendment 7 sets out the provisions agreed by the Parties in relation to
the above.





AGREED TERMS


1
INTERPRETATION



In this Amendment 7 capitalised terms that are not otherwise defined have the
same meaning as given to the in the Agreement.


2
REPRESENTATIONS AND WARRANTIES



2.1    General


Each Party makes the following representations and warranties to the other:


(a)
It is duly incorporated and validly existing under the laws of its jurisdiction
of incorporation and, if relevant under such laws, in good standing;




ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE


Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England
Page 1 of 4
[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE



(b)     It has the power to enter into, perform and deliver, and has taken all
necessary action to
authorise its entry into, performance and delivery of, this Amendment 7 and the
transactions
contemplated by it;


(c)
The entry into and performance by it of, and the transactions contemplated by,
this Amendment 7 do not and will not conflict with:



(i)
any Law applicable to it;



(ii)     its constitutional documents; or


(iii)     any agreement or instrument binding upon it or any of its assets;


(d)
The obligations expressed to be assumed by it in this Amendment 7 are legal,
valid and binding obligations enforceable in accordance with their terms (except
as enforceability may be limited by bankruptcy insolvency, reorganisation or
other laws of general application affecting the enforcement of creditors'
rights);



(e)
Its payment obligations under this Amendment 7 rank at least equally with all
its other present and future unsecured and unsubordinated payment obligations
except for obligations preferred on a mandatory basis by law applying to
companies generally.



2.2     Survival


Each of the representations and warranties survive the execution of this
Amendment 7.


3
AMENDMENTS TO THE AGREEMENT



Exhibit A Aircraft Delivery Schedule to the Agreement is deleted in its entirety
and replaced by Appendix 1 Exhibit A to this Amendment 7.
    


4
ASSIGNMENT

The terms and conditions of this Amendment 7 are personal to Hawaiian and may
not, under any circumstances, be assigned, novated or otherwise transferred to
any third party except as provided in the fourth paragraph of Clause 14.4 of the
Agreement. Any purported assignment, novation or other transfer of the terms and
conditions of this Amendment 7 shall be void.


5
GENERAL



All rights, obligations and liabilities under this Amendment 7 shall be subject
to and in accordance with the provisions of the Agreement and, except as
specifically amended herein, the provisions of the Agreement shall remain in
full force and effect as if set out in full herein and further, this Amendment 7
is made without prejudice to either of the Parties’ existing rights (unless
expressly stated in this Amendment 7) set forth or arising under the Agreement.
In the event of any conflict between the terms of this Amendment 7 and the
Agreement, the terms of this Amendment 7 shall prevail.


For the avoidance of doubt, any default by Hawaiian under this Amendment 7 shall
be considered a default under the Agreement.


This Amendment 7 may be executed in one or more counterparts, each of which
shall be an original but all of which, taken together, shall constitute one and
the same instrument. Delivery of an executed

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE
Page 2 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE



counterpart of a signature page to this Amendment 7 by facsimile shall be
effective as delivery of a manually executed counterpart of this Amendment 7.


6
CONFIDENTIALITY



The provisions of this Amendment 7 are confidential in accordance with Clause 10
of the
Agreement, mutatis mutandis, and shall not (except as provided in Clauses 10.7
and 14.1 2 of
the Agreement) be disclosed to any third party without the prior written consent
of the other
party.




7
INTEGRATION



This Amendment 7 constitutes a "writing" within the meaning of Clause 14.5 of
the Agreement,
embodies the entire agreement and understanding between the parties hereto with
respect to
the subject matter hereof and supersedes all prior oral or written negotiations,
agreements and
understandings of the parties with respect to the subject matter hereof.


8
INCORPORATION BY REFERENCE



The terms and provisions of Clauses 14.3, 14.5, 14.6, 14.7, 14.8, 14.9 and 14.13
of the
Agreement are hereby incorporated by reference, mutatis mutandis, as though
fully set forth
herein.




IN WITNESS WHEREOF the Parties have caused this Amendment 7 to be signed on
their behalf by the hands of their duly authorised officers the day and year
first before written.




Signed for and on behalf of:                Signed for and on behalf of:
HAWAIIAN AIRLINES, INC.                ROLLS-ROYCE PLC






By     /s/ Mark B. Dunkerley                By:                    


Printed     Mark B. Dunkerley                Printed                     


Title:    President and CEO                Title:                    






Signed for and on behalf of:                Signed for and on behalf of:        
HAWAIIAN AIRLINES, INC.
ROLLS-ROYCE TOTAL CARE SERVICES LIMITED





By     /s/ Mark B. Dunkerley                By:                    


Printed     Mark B. Dunkerley                Printed                     


Title:    President and CEO                Title:                    

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE
Page 3 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential

--------------------------------------------------------------------------------

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE







APPENDIX 1


Exhibit A Aircraft Delivery Schedule


FIRM AIRCRAFT AND PURCHASE RIGHT AIRCRAFT DELIVERY SCHEDULE


[**]

ROLLS-ROYCE PROPRIETARY INFORMATION – STRICTLY PRIVATE
Page 4 of 4
Rolls-Royce plc Registered office: 65 Buckingham Gate, London SW1E 6AT.
Company number: 1003142. Registered in England


[**] – Confidential treatment has been requested for the bracketed portions. The
confidential redacted portion has been omitted and filed separately with the
Securities and Exchange Commission.


Confidential